Fourth Court of Appeals
                                       San Antonio, Texas
                                                July 27, 2018

                                           No. 04-18-00487-CV

                                     IN RE Samantha Renee VEGA

                                     Original Mandamus Proceeding1

                                                  ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Marialyn Barnard, Justice
                 Luz Elena D. Chapa, Justice

        On July 17, 2018, relator filed a petition for writ of mandamus and a motion for
emergency stay of the trial court’s July 13, 2018 Order Vacating Temporary Ex Parte Protective
Order pending final resolution of the petition for writ of mandamus. On that same date, this
court issued an order denying relator’s request for a stay and ordering relator to file with this
court a copy of any order or ruling issued by the trial court following a July 18, 2018 hearing.
On July 25, 2018, relator filed a copy of the “Judge’s Notes” from the hearing.

        Relator is hereby ORDERED to show cause in writing, no later than August 9, 2018 her
petition for writ of mandamus is not moot.

           It is so ORDERED on July 27, 2018.

                                                        PER CURIAM




           ATTESTED TO: ___________________________________
                        KEITH E. HOTTLE,
                        Clerk of Court



1
 This proceeding arises out of Cause No. 2018-CI-12371, styled In the Matter of the Marriage of Christopher Post
and Samantha Rene Vega, pending in the 288th Judicial District Court, Bexar County, Texas, the Honorable Norma
Gonzales presiding.